Title: From John Adams to John Quincy Adams, 6 June 1816
From: Adams, John
To: Adams, John Quincy



My ever dear Sir.
Quincy June 6. 1816

Mr Stephen Thayer whom you  must have known is to carry this Letter to you. Of Braintree Origen a Son of Col. Ebenezer Thayer and Brother of a young Gentleman who studied Law with me, having been unfortunate in our late trying times is about embarking for London to revive his former Connections and renew his interrupted Business. He will have much to Say to you, concerning the Boylston Market and Boylston Street, and your property near it. I wish he could tell me that I am likely to get some thing to eat, out of it; but it has hitherto been to me a Second Middlesex Canal.
He will give you the Politicks of these Times, according to his Feelings. According to my Conjectures the burning Coals, like the Dutch Brickbats of Turfe, are covered, red hot, with a thick coat of Simulated Ashes. There is a Schism in the Republican Caucus at Washington. The Minority have published their reasons in a Pamphlet which however I have not yet Seen.
Majora Canamus! I have read through the seven Volumes of Neddy Search. and the 15 Volumes of Grimm: and when you have read them both, please to tell me which is the most perfect Fatalist? And which, the Soundest Calvinist?
Predestination, eternal decrees, everlasting Counsels, Fate, the Parcae, the Fatal Sisters Le grand Roulleau. I can see no Liberty in the Universe, consistent with these Theories, and consequently no fault, no blame, no Crime, no Sin, and no punishment and no Reward; no merit nor demerit.
Edwards Hopkins, Priestly, Diderot, Jacques Le Fatalist, Mahomet Homer Virgil, all held the Same Dogma. The Calvinists and the Atheists differ in nothing but his; the former believe in eternal Misery; the latter, not.
Those Things are too high and to deep for my Capacity. I leave them on the Hill in Pandæmonium where Milton has placed them: believing myself however to be free and accountable.
Greeks Romans Christians and Mahometans held Predestination. How is it with the Chinese Hindoos & Tartars.? It seems to have been the general belief of Mankind.
When will Philosophers understand their own Equity? When will Christians practice their own Charity? Equity and Charity are all Religion: but every Soul must practise them for himself. Vicarious Merit and vicarious Punishment are contradictions in Terms, Guilt is consciousness of fault. A. steals a Diamond. How can B, be conscious of the crime?
Mr Dexter is no more here. The History and Character of my Administration, which he intended to have written is entombed with him at Athens. As no other Man could or would have written it, there it will remain till the Judgment of the great day, and then I fear it will be found little better, than a boule de Savon.
Since the above was written I have heard that it is uncertain whether Dr. Thayer will go to England: and that his Plans are wild. You must not commit yourself. His Model is represented as a very whimsical Thing and his Advertisement of it as ridiculous. If he goes I will write again.
A curious Event! At the Auction of the Estate of William Clark the Episcopalian Son of Peter Clark of Salem the Congregational Champion against the Anabaptists: four Bushell Basketts of Newspapers were Sold for four dollars to Mr Brigham who bought them for Wrappers of Segars Threads &c. in his Shop.
They are found to be Administration and Opposition Papers from England and Tory and Whig Papers in Boston during our Revolutionary War. The English Papers contain many of Mr Clarks own Communications.
What a Scæne does this open?
A.